          Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 1 of 20



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

STEPHANIE HERNANDEZ,             §
                                 §
         Plaintiff,              §
                                 §
v.                               §                                    1:18-CV-319-RP
                                 §
CLEARWATER TRANSPORTATION, LTD., §
                                 §
         Defendant.              §

                                               ORDER

        Before the Court are the summary judgment motions filed by Plaintiff Stephanie Hernandez

(“Hernandez”), (Dkt. 44), and Defendant Clearwater Transportations, Ltd. (“Clearwater”), (Dkt. 42).

Having considered the parties’ arguments, the evidence, and the relevant law, the Court will grant in

part and deny in part Hernandez’s partial motion for summary judgment and deny Clearwater’s

motion for summary judgment.

                                         I. BACKGROUND

        This is an employment discrimination case. Hernandez started working as a rental sales agent

at Clearwater in 2014. (Hernandez Dep. Excerpts, Dkt. 43-1, at 3). Clearwater is a former rental car

company which operated in Austin, Killeen, and San Angelo under the Dollar, Thrifty, and Hertz

brands. (30(b)(6) Dep., Dkt. 43-2, at 15). In January 2017, Clearwater promoted Hernandez to sales

manager, a position for which another manager, Traye Zuniga (“Zuniga”), had also applied. (Id. at

4–5, Merrill Dep., Dkt. 48-3, at 11–13). As a sales manager, Hernandez was responsible for

overseeing customer service sales representatives, hiring, training, and customer service. (Manager

Responsibilities, Dkt. 43-1, at 34). Between 2015 and 2017, Clearwater experienced a downturn in

business, and it promoted Hernandez in “an effort to get someone in that could focus, that could

bring additional revenue.” (30(b)(6) Dep., Dkt. 43-3, at 3).



                                                   1
          Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 2 of 20



       On May 23, 2017, Hernandez went to the emergency room due to vomiting, and let her

supervisor, Danny Owens (“Owens”), know that she was ill. (Text Messages, Dkt. 44-4, at 3–5).

Later that month, Hernandez learned that she was pregnant and was diagnosed with hyperemesis

gravidarum, a rare and severe form of morning sickness. (Hernandez Dep. Excerpts, Dkt. 43-1, at

18; Dkt. 44-2, at 7, 10). Hernandez’s hyperemesis gravidarum symptoms included nausea, vomiting,

dehydration, headaches, and weakness. (Hernandez Dep. Excerpts, Dkt. 44-2, at 6–7; Interrogatory

Response, Dkt. 44-5, at 4).

       Hernandez first asked Shelby Sumerlin (“Sumerlin”), the office administrator, for advice on

telling Clearwater about her pregnancy. (Hernandez Dep. Excerpts, Dkt. 44-2, at 6). After Sumerlin

encouraged Hernandez to tell others at Clearwater about her pregnancy, Hernandez alerted Crystal

Maldonado (“Maldonado”) of human resources of her pregnancy and related illness in early June

2017. (Id.). Hernandez then told Owens and Rene Mitchell, a senior Clearwater employee, that she

was pregnant. (Id. at 6–7). Hernandez was then hospitalized for three days due to her hyperemesis

gravidarum. (Id. at 7–8). Hernandez testified that on June 6, 2017, she told Monty Merrill (“Merrill”),

the then-president of Clearwater, about her pregnancy and hyperemesis gravidarum. (Id. at 8;

Hernandez Dep. Excerpts, Dkt. 48-1, at 9). She further testified that during her conversation with

Merrill, Hernandez requested accommodations, such as working from home or switching to hourly

or part-time work, because she was “feeling sick a lot,” and Merrill rejected these proposed

accommodations. (Id. at 6, 9). Merrill disputes that Hernandez ever told him about her pregnancy or

requested any accommodation. (Merrill Dep., Dkt. 43-3, at 6; 30(b)(6) Dep., Dkt. 43-2, at 16).

       On June 12, 2017, Clearwater terminated Hernandez’s employment, citing “a significant

downtown in business in the last 6 months.” (Termination Letter, Dkt. 44-6, at 2). In the letter

terminating Hernandez’s employment, Clearwater indicated that Hernandez’s position was being

eliminated because it was “the most recent position filled and that had the least impact on



                                                  2
          Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 3 of 20



operations.” (Id.). Owens and Merrill made the decision to terminate Hernandez’s employment on

May 23, 2017, and planned to terminate Hernandez’s employment on June 9 but since Hernandez

was in the hospital that day, they waited until June 12. (Interrogatory Response, Dkt. 44-7, at 3).

Despite indicating in its termination letter that Owens was involved in the decision to terminate

Hernandez’s employment, Clearwater’s corporate representative testified that the decision was

“solely” made by Merrill. (Compare Termination Letter, Dkt. 44-6, at 2, with 36(b) Dep., Dkt. 43-2, at

3).

        Merrill contends that he was unaware that Hernandez was pregnant or had requested an

accommodation based on her hyperemesis gravidarum at the time the decision was made to

terminate her employment. (Merrill Dep., Dkt. 43-3, at 6, 8–9). Merrill, as Clearwater’s corporate

representative, further testified that the decision to terminate Hernandez’s employment was “strictly

financial” due to Clearwater’s downturn in business. (30(b)(6) Dep., Dkt. 43-2, at 14). Hernandez’s

job responsibilities were taken on by Zuniga, a male manager who was promoted to the position of

airport manager and received a raise after Hernandez’s termination. (Merrill Dep., Dkt. 44-3, at 7).

Zuniga had been with Clearwater “a lot longer” than Hernandez, and had been in a management

position for three years when he was promoted to airport manager and assumed Hernandez’s job

responsibilities. (Id. at 15–17). At the time Clearwater terminated Hernandez’s employment, it had a

rental sales agent position open, which Hernandez requested to be transferred to instead of

terminated. (Merrill Dep., Dkt. 48-3, at 11–13; 30(b)(6) Dep., Dkt. 48-2, at 4). Clearwater denied

Hernandez’s request to be transferred to her previous position rather than be terminated. (Id.).

        On February 7, 2019, Clearwater filed for bankruptcy under Chapter 11, which was later

converted to a Chapter 7 bankruptcy proceeding. (Bankruptcy Proceedings, Dkt. 43-4). Following

Hernandez’s termination, Clearwater did not hire any new managers “to the end of time with the

company.” (Merrill Dep., Dkt. 44-3, at 11).



                                                   3
          Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 4 of 20



        Hernandez filed the instant suit on April 17, 2018, bringing claims of pregnancy

discrimination under Title VII of the Civil Rights Act of 1964 (“Title VII”) as amended by the

Pregnancy Discrimination Act of 1978 (“PDA”), 42 U.S.C. § 2000e(k); the Texas Commission on

Human Rights Act, Texas Labor Code § 21.001 et seq. (“TCHRA”) and of discrimination, failure to

accommodate, and retaliation under the Americans with Disabilities Act (“ADA”), as amended by

the ADA Amendments Act of 2008 (“ADAAA”) and the TCHRA. (Compl., Dkt. 1; Am. Compl.,

Dkt. 14, at 4–5). Clearwater seeks summary judgment in its favor as to each of Hernandez’s claims.

(Clearwater Mot. Summ. J., Dkt. 42, at 5). Hernandez, meanwhile, seeks only partial summary

judgment—she asks the Court to grant her judgment as a matter of law on the issue of whether she

is a qualified individual with a disability under the ADA and on Clearwater’s affirmative defenses.

(Hernandez Mot. Summ. J., Dkt. 44, at 2).

                                       II. LEGAL STANDARD

        Summary judgment is appropriate when there is no genuine dispute as to any material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 323–25 (1986). A dispute regarding a material fact is “genuine” if the evidence

is such that a reasonable jury could return a verdict in favor of the nonmoving party. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “A fact is material if its resolution in favor of one party

might affect the outcome of the lawsuit under governing law.” Sossamon v. Lone Star State of Tex., 560

F.3d 316, 326 (5th Cir. 2009) (quotations and footnote omitted). When reviewing a summary

judgment motion, “[t]he evidence of the nonmovant is to be believed, and all justifiable inferences

are to be drawn in his favor.” Anderson, 477 U.S. at 255. Further, a court may not make credibility

determinations or weigh the evidence in ruling on a motion for summary judgment. Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).




                                                     4
          Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 5 of 20



        If the moving party does not bear the ultimate burden of proof, after it has made an initial

showing that there is no evidence to support the nonmoving party’s case, the party opposing the

motion must come forward with competent summary judgment evidence of the existence of a

genuine fact issue. Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986). When the

movant bears the burden of proof, she must establish all the essential elements of her claim that

warrant judgment in her favor. See Chaplin v. NationsCredit Corp., 307 F.3d 368, 372 (5th Cir. 2002). In

such cases, the burden then shifts to the nonmoving party to establish the existence of a genuine

issue for trial. Austin v. Kroger Tex., L.P., 864 F.3d 326, 335 (5th Cir. 2017).

        Unsubstantiated assertions, improbable inferences, and unsupported speculation are not

competent summary judgment evidence, and thus are insufficient to defeat a motion for summary

judgment. Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007). Furthermore, the

nonmovant is required to identify specific evidence in the record and to articulate the precise

manner in which that evidence supports her claim. Adams v. Travelers Indem. Co. of Conn., 465 F.3d

156, 164 (5th Cir. 2006). Rule 56 does not impose a duty on the court to “sift through the record in

search of evidence” to support the nonmovant’s opposition to the motion for summary judgment.

Id. After the nonmovant has been given the opportunity to raise a genuine factual issue, if no

reasonable juror could find for the nonmovant, summary judgment will be granted. Miss. River Basin

All. v. Westphal, 230 F.3d 170, 175 (5th Cir. 2000).

                                           III. DISCUSSION

                       A. Hernandez’s Partial Motion for Summary Judgment

        Hernandez moves for partial summary judgment on her qualification as a disabled individual

under the ADA, and on “most of [Clearwater]’s affirmative defenses.” (Dkt. 44, at 2). Clearwater

opposes Hernandez’s motion. (Resp., Dkt. 46). The Court will address each of Hernandez’s bases

for summary judgment below.



                                                       5
           Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 6 of 20



                           1. Qualified Individual with a Disability under the ADA

        Hernandez first moves for summary judgment on the issue of whether she is a “qualified

individual” within the meaning of the ADA. (Dkt. 44, at 4).1 The ADA, as amended by the ADAAA,

prohibits discrimination against a “qualified individual with a disability on the basis of that

disability.” 42 U.S.C. §12112(a). A “qualified individual with a disability” is one who, with or without

a reasonable accommodation, can perform the essential functions of the job. 42 U.S.C. §12111(8).

The ADA defines “disability” as: “(A) a physical or mental impairment that substantially limits one

or more major life activities of such individual; (B) a record of such an impairment; or (C) being

regarded as having such an impairment.” 42 U.S.C. § 12102(1). “Substantially limits” means that the

individual is limited “to perform a major life activity as compared to most people in the general

population” and “not every impairment will constitute a disability within the meaning of this

section.” 29 C.F.R. §1630.2(j)(1)(ii).

        Hernandez argues that she was a “qualified individual with a disability” within the meaning

of the ADA because she had an actual disability and had a record of disability, but was nonetheless

able to perform the essential functions of her position. (Dkt. 44, at 5–6). Clearwater responds that

Hernandez cannot meet her burden of showing that she was disabled under the ADA because she

has not presented sufficient evidence that she had an impairment that substantially limited one or

more of her major life activities or that she had a record of an impairment that substantially limited

one or more of her major life activities. (Dkt. 46, at 6–9). The Court will address each of these

arguments in turn.




1
 Hernandez must establish that she is a “qualified individual with a disability” to satisfy the first element of
her failure to accommodate claim under the ADA. Neely v. PSEG Texas, Ltd. P’ship, 735 F.3d 242, 247 (5th
Cir. 2013) (After the passage of the ADAAA, a plaintiff in this circuit “must prove the following statutory
elements to prevail in a failure-to-accommodate claim: (1) the plaintiff is a ‘qualified individual with a
disability . . . ”).


                                                        6
          Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 7 of 20



        Hernandez first argues that she had an actual disability because the symptoms she

experienced while suffering from hyperemesis gravidarum affected her ability to think, concentrate,

care for herself, or work, which “demonstrate[s] that she was disabled.” (Dkt. 44, at 5). Clearwater

responds that Hernandez cannot show that her hyperemesis gravidarum affected one or more major

life activities because she has not established “how moderate and/or severe her ailments were at that

time.” (Dkt. 46, at 7). Though Clearwater claims that Hernandez has failed to provide “any support

to suggest” that her pregnancy-related condition affected major life activities, Hernandez in fact

presented deposition testimony addressing the severity of her symptoms and their effects on her

ability to go about her day-to-day life. (Dkt. 46, at 7; Hernandez Dep. Excepts, Dkt. 44-2, 5–6, 7–10

(testifying that she recalls “being just physically out of commission” due to her hyperemesis

gravidarum symptoms); Hernandez Dep. Reply Excerpts, Dkt. 50-1, at 3, 10 (“I just couldn’t

function at all during that time.”)).

        Hernandez was also hospitalized for three days following her diagnosis because her

condition had caused her gastrointestinal system to “substantially malfunction.” (Dkt. 44, at 5;

Hernandez Dep. Excerpts, Dkt. 44-2, at 7–8). Indeed, Hernandez’s hospitalization demonstrates

that her hyperemesis gravidarum affected her ability to work, which is specifically enumerated as a

“major life activity” under the ADA. 42 U.S.C. § 12102(2)(A) (“[M]ajor life activities include, but are

not limited to, caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking,

standing, lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,

communicating, and working.”); (see also Hernandez Dep. Reply Excerpts, Dkt. 50-1, at 10).

Additionally, courts have recognized that hyperemesis gravidarum can result in internal injuries and

organ failure if untreated. Klausner v. Indus. Risk Insurers, Inc., 1999 WL 476285, at *1 (S.D.N.Y. July 8,

1999) (“The severe vomiting experienced by women with hyperemesis gravidarum can lead to




                                                     7
             Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 8 of 20



serious complications, such as rupture of the esophagus, collapse of the lung, and tearing of the

spleen.”).

        Clearwater attempts to analogize this case to Tomiwa v. PharMEDium Servs., LLC, 2018 U.S.

Dist. LEXIS 66772 at *13 (S.D. Tex. April 20, 2018), where the court did not find that plaintiff’s

pregnancy constituted a disability despite her hospitalization. Yet in contrast to Tomiwa, where

plaintiff argued that her pregnancy itself was her disability, here Hernandez does not suggest that her

pregnancy made her disabled but rather her hyperemesis gravidarum. (Dkt. 46, at 8; Dkt. 50, at 3).

Although the Fifth Circuit has not addressed whether hyperemesis gravidarum is properly

considered a disability under the ADA, Hernandez cites to Bateman v. Project Hosp., Inc., 2009 WL

3232856, at *10 (E.D.N.Y. Sept. 30, 2009) to demonstrate that courts in our sister circuits have

found the condition to be sufficiently severe to satisfy the ADA’s definition of a disability. In

Bateman, the Court found that because plaintiff’s hyperemesis gravidarum affected her “ability to

engage in her employment,” the condition satisfied the ADA’s statutory definition of “disability.” Id.

As in Bateman, here Hernandez has established that her pregnancy-related condition substantially

limited her ability to engage in major life activities, such as work, and as such, qualifies as a disability

under the ADA.

        Next, Hernandez argues that despite her disability she was able to perform the essential

functions of her job so as to be considered a “qualified individual with a disability” under the ADA.

(Dkt. 44, at 6). Clearwater responds that Hernandez has failed to establish that she could perform

the essential functions of her position because she testified that her disability substantially affected

her ability to perform these functions. (Dkt. 46, at 9). Yet Hernandez did not testify that she could

not perform her job at all, but rather that while hyperemesis gravidarum interrupted her ability to

work, it did not inhibit her ability to perform the tasks required of her position. (Hernandez Dep.

Reply Excerpts, Dkt. 50-1, at 10–11) (“I still had time in-between [vomiting] where I was, you know,



                                                     8
            Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 9 of 20



able to stand up or do what I needed to do.”). Clearwater has presented no evidence to create a

triable issue of fact as to whether Hernandez could perform her essential job functions. In fact, its

representative testified that on the date of her termination, Hernandez was qualified to perform the

essential functions of her sales manager position. (Merrill Dep., Dkt. 44-3, at 4). The Court thus

finds that there is no dispute of material fact as to whether Hernandez was a qualified individual

with a disability under the ADA, and grants Hernandez’s motion for summary judgment in this

regard.

                                   2. Clearwater’s Affirmative Defenses

          Hernandez next moves for summary judgment on “most of [Clearwater]’s affirmative

defenses.” (Dkt. 44, at 2, 7). Specifically, Hernandez asks the Court to grant summary judgment in

her favor on affirmative defenses nos. 1, 2, 3, 5, 6, 7, 8, 9, 11, 13, 17, and 21. (Id. at 7–9). With the

exception of affirmative defense no. 5, failure to mitigate, Hernandez relegates her argument on

Clearwater’s affirmative defenses to a chart listing the affirmative defense and Hernandez’s basis for

her motion. (Id.). In its response, Clearwater indicates that it does not oppose the grant of summary

judgment on affirmative defenses nos. 3, 8, 9, 17, and 21. (Resp., Dkt. 46, at 10–12). As such,

summary judgment is granted in Hernandez’s favor on affirmative defenses nos. 3, 8, 9, 17, and 21.

The Court will address each of the affirmative defenses that remain in dispute.

          Hernandez first challenges Clearwater’s affirmative defense that Hernandez has failed to

state a claim upon which relief can be granted by arguing that Clearwater waived this defense by

failing to file a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). (Dkt. 44, at 7).

Clearwater responds that Hernandez “has waived any argument that summary judgment should be

granted as to this affirmative defense,” since she did not acknowledge her pregnancy discrimination

claim when addressing this defense in her motion. (Dkt. 46, at 10). Regardless, this affirmative




                                                     9
         Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 10 of 20



defense is now moot given that the Court has denied Clearwater’s motion for summary judgment on

all of Hernandez’s claims. See Section III(B).

        Hernandez next moves for summary judgment on the equitable defenses of waiver, laches,

consent, and estoppel because they are not “relevant defenses to the statutory employment claims in

this case,” and Clearwater’s failure to produce supporting information for these defenses in response

to interrogatory requests and in deposition testimony makes summary judgment appropriate. (Dkt.

44, at 10). Clearwater counters that “these are proper defenses in discrimination cases,” yet fails to

identify any factual support for the defenses. (Dkt. 46, at 10). Because Clearwater has offered no

“specific facts showing that there is a genuine issue for trial” in response to Hernandez’s contention

that Clearwater has no evidence to support these affirmative defenses, the Court will grant summary

judgment in Hernandez’s favor on affirmative defense no. 2. See Celotex Corp. v. Catrett, 477 U.S. 317,

324–325 (1986) (“[T]he burden on the moving party may be discharged by showing that there is an

absence of evidence to support the nonmoving party’s case.”) (cleaned up).

        Next, Hernandez argues that summary judgment should be granted on Clearwater’s

affirmative defense that Hernandez failed to mitigate her damages because it cannot produce any

evidence that: 1) Hernandez rejected any virtually identical employment; 2) there were substantially

equivalent jobs available to which Hernandez did not apply; or 3) that Hernandez failed to use

reasonable diligence in her job search. (Dkt. 44, at 10). In its response, Clearwater identifies

testimony wherein Hernandez stated that there was an open position that she did not apply for at

the place where her father was employed, that she declined opportunities to pursue other positions

between June 2017 and July 2018, and only sought out “stay-at-home” positions. (Dkt. 46, at 10–11)

(citing Hernandez Dep. Excerpts, Dkt. 47-1, at 4–5, 8–9). Hernandez disputes that the other

positions identified by Clearwater were “virtually identical” to her position with Clearwater or that

Hernandez ever “declined various jobs,” but rather declined to respond when approached because



                                                   10
          Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 11 of 20



“it wasn’t enough money for me to go to work.” (Dkt. 50, at 5–6; Hernandez Dep. Excerpts, Dkt.

47-1, at 5). At this point, Clearwater has identified sufficient factual allegations to create a material

dispute as to whether Hernandez failed to mitigate her damages. As such, summary judgment is not

proper on this affirmative defense.

        With regard to Clearwater’s affirmative defense no. 6 regarding the lack of a causal

connection between her protected activity and the adverse employment action, the Court declines to

grant summary judgment on this defense given that neither party has offered any support on this

issue besides stating that it is an element of Hernandez’s claims. (Dkt. 44, at 7). The Court similarly

declines to grant Hernandez’s motion for summary judgment on affirmative defense no. 7, as

Hernandez has offered no legal or factual support for her motion in this regard besides stating that it

is “not applicable to the employment claims at issue.” (Id.). Hernandez’s failure to offer any support

with regard to affirmative defense no. 11 similarly precludes summary judgment on this affirmative

defense. (Id. at 8).

        Lastly, Hernandez moves for summary judgment on Clearwater’s defense that Hernandez’s

damages were caused by persons other than Clearwater. (Id.). Hernandez once again asserts that

Clearwater has failed to provide any factual support for this defense in response to interrogatory

requests and in deposition testimony. (Id.). Clearwater responds that it did not cause Hernandez any

damages since it offered her a severance check that she did not cash—suggesting that Hernandez’s

damages were caused by her own failure to cash her severance check. (Dkt. 46, at 12). Because this

argument is duplicative of Clearwater’s affirmative defense asserting that Hernandez failed to

mitigate her damages or contributed to her own damages, and Clearwater has offered no evidence of

a third-party who may be responsible of Hernandez’s damages, the Court will grant Hernandez’s

motion for summary judgment on this affirmative defense.




                                                    11
            Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 12 of 20



                             B. Clearwater’s Motion for Summary Judgment

           Clearwater moves for summary judgment on all of Hernandez’s claims. The Court will

address each claim in turn.

                  1. Pregnancy Discrimination Claims under Title VII and the TCHRA

           Clearwater first moves for summary judgment on Hernandez’s pregnancy discrimination

claims brought under Title VII and the TCHRA. 2 (Dkt. 42, at 10). Title VII, as amended, 42 U.S.C.

§ 2000e et seq., prohibits an employer from “discriminat[ing] against any individual with respect to . .

. compensation, terms, conditions, or privileges of employment, because of such individual’s . . . sex

. . . ” 42 U.S.C. § 2000e-2(a)(l). The Pregnancy Discrimination Act of 1978 amended the definitions

of “because of sex” and “on the basis of sex” to include “because of or on the basis of pregnancy,

childbirth, or related medical conditions.” 42 U.S.C. § 2000e(k); Stout v. Baxter Healthcare Corp., 282

F.3d 856, 859 (5th Cir. 2002) (“The PDA amended Title VII by explicitly including discrimination

based on pregnancy and related medical conditions within the definition of sex discrimination.”). To

survive summary judgment, a Title VII plaintiff must carry the initial burden of offering evidence

adequate to create an inference that an employment decision was based on a discriminatory

criterion, which may be established via direct or circumstantial evidence. Harris v. Drax Biomass Inc.,

813 F. App’x 945, 947 (5th Cir. 2020) (citing Int’l Bhd. of Teamsters v. United States, 431 U.S. 324, 358

(1977)).

           Hernandez does not contend that she has presented any direct evidence of discrimination,

and as such the Court will analyze her pregnancy discrimination claims under the McDonnell-Douglas

framework. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973). Under this framework,

Hernandez must first establish a prima facie claim of discrimination by establishing that she (1)



2
 The law governing discrimination claims under the TCHRA and Title VII is “identical.” Shackelford v. Deloitte
& Touche, LLP, 190 F.3d 398, 404 n.2 (5th Cir. 1999). As such, the Court analyzes these claims together.


                                                     12
         Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 13 of 20



belongs to a protected class; (2) is qualified for the position at issue; (3) was subject to an adverse

employment action; and (4) was treated less favorably than other similarly situated employees

outside of [her] class. Thompson v. City of Waco, 764 F.3d 500, 507 (5th Cir. 2014). Once this prima facie

case has been established, there is a presumption of discrimination, and the burden shifts to the

defendant to articulate some legitimate, non-discriminatory reason for the challenged employment

action. McDonnell-Douglas, 411 U.S. at 802–04. If such a showing is made, the burden shifts back to

the plaintiff to demonstrate that the articulated reason was merely a pretext for discrimination. Id.

        Clearwater seemingly admits that Hernandez has satisfied the first three prongs of her prima

facie case, arguing instead that that she is “unable to establish that she was replaced by someone

outside her protected group.” (Dkt. 42, at 12). Thus, the Court will assess whether Hernandez has

identified a similarly situated employee who was treated more favorably than her in nearly identical

circumstances. Thomas v. Tregre, 913 F.3d 458, 462 (5th Cir. 2019). “The employment actions being

compared will be deemed to have been taken under nearly identical circumstances when the

employees being compared held the same job or responsibilities, shared the same supervisor or had

their employment status determined by the same person.” Harville v. City of Houston, Miss., 945 F.3d

870, 875 (5th Cir. 2019). Clearwater contends that Hernandez cannot show that that Zungia was a

similarly situated employee because, although her job duties were delegated to him, he had more

managerial experience than Hernandez and was hired before her. (Def.’s Reply, Dkt. 49, at 2).

        Hernandez responds that under Fifth Circuit precedent she “need only demonstrate her

duties were delegated to non-pregnant employees.” (Pl.’s Resp., Dkt. 48, at 7). To support this

contention, Hernandez cites McLaughlin v. W & T Offshore, Inc., where the Fifth Circuit found that a

plaintiff had established a prima facie case of discrimination where “her duties were delegated to two

employees who were not pregnant” after she was terminated. 78 Fed. Appx. 334, 338 (5th Cir.

2003). Indeed, it is undisputed that Hernandez’s job duties were delegated to Zuniga after her



                                                    13
          Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 14 of 20



employment was terminated. (Merrill Dep., Dkt. 44-3, at 7, 15–17). While Clearwater contends that

Zuniga’s longer tenure with the company and as a manager disqualify him from being considered a

similarly situated employee, Hernandez argues that because “Zuniga had the same responsibilities as

Plaintiff, was supervised by and had his employment status determined by Merrill just like Plaintiff,

and he and Plaintiff were both long time employees promoted to management roles,” Zuniga is

properly considered a similarly situated employee. (Dkt. 48, at 8; Dkt. 49, at 2). Because Clearwater

has cited to no case law standing for the proposition that Zuniga’s longer tenure with the company

and as a manager diminishes the applicability of McLaughlin in this case,3 the Court finds that

Hernandez has established a prima facie case of discrimination.

        Because Hernandez has established a presumption of discrimination, the burden shifts to

Clearwater to identify a “legitimate, non-discriminatory purpose” for its termination of Hernandez’s

employment. Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 219 (5th Cir. 2001). Clearwater offers its

impending bankruptcy as its non-discriminatory reason, arguing that it terminated Hernandez’s

employment due to its “dire financial state and need[] to reduce expenses in order to prevent the

need for bankruptcy protection.” (Dkt. 42, at 13; Termination Letter, Dkt. 44-6, at 2). In addition,

Clearwater contends that the decisionmaker, Merrill, was unaware of Hernandez’s pregnancy until

after her employment was terminated. (Id.). However, a factual dispute remains as to whether

Owens, who was aware of Hernandez’s medical issues at the time of her termination, was involved

in the decision to terminate her employment as well as whether Hernandez told Merrill she was

pregnant before her termination. (Compare Termination Letter, Dkt. 44-6, at 2, with 36(b) Dep., Dkt.



3The Court is also unpersuaded that Zuniga cannot be considered a similarly situated employee merely
because he had been with Clearwater longer and held a managerial position there longer than Hernandez.
Here, despite the difference in their length of time with Clearwater and as managers, Hernandez and Zuniga
“held the same job or responsibilities, shared the same supervisor or had their employment status determined
by the same person.” (Hernandez Dep. Excerpts, Dkt. 48-1, at 3; Merrill Dep., Dkt. 48-3, at 14; Zuniga
Promotion, Dkt. 48-8); Lee v. Kan. City S. Railway Co., 574 F.3d 253, 259 (5th Cir. 2009).


                                                     14
         Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 15 of 20



43-2, at 3; compare Hernandez Dep. Excerpts, Dkt. 44-2, at 6–8, with Merrill Dep., Dkt. 43-3, at 6;

30(b)(6) Dep., Dkt. 43-2, at 16). Regardless, the Court finds that Clearwater’s claim that its decision

to terminate Hernandez’s employment was “purely a financial decision” that is “unquestionably

evidenced by [Clearwater]’s need to later file for bankruptcy,” suffices to establish a non-

discriminatory reason for Hernandez’s termination. (Reply, Dkt. 49).

        Having established a non-discriminatory reason for terminating Hernandez’s employment,

the burden swings back to Hernandez to show that the Clearwater’s rationale is merely a pretext for

discrimination. McDonnell-Douglas, 411 U.S. at 802–04. To do so, Hernandez must proffer

“substantial evidence” to rebut the non-discriminatory reason Clearwater has articulated by “either

[presenting] evidence of disparate treatment,” or by showing that Clearwater’s proffered

explanations are “false or ‘unworthy of credence.’” Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 220

(5th Cir. 2001). Hernandez argues that Clearwater’s financial justification for her termination is not

credible because Clearwater had been facing a financial downturn since 2015, only terminated

Hernandez’s (and not any other employees’) employment in 2017, and did not file for bankruptcy

until 2019. (Dkt. 48, at 12). Hernandez also argues that because Clearwater gave Zuniga a raise after

terminating Hernandez’s employment despite passing him up for Hernandez’s managerial position

six month earlier, and denied her request to be transferred back to a counter position for which

Clearwater had an opening at the time her termination, the Court should reject Clearwater’s non-

discriminatory explanation as pretextual. (Dkt. 48, at 12–14, Merrill Dep., Dkt. 48-3, at 11–13; 17–

18; 30(b)(6) Dep., Dkt. 48-2, at 4).

        Clearwater responds by calling Hernandez’s challenges to its proffered non-discriminatory

reasons “conclusory allegation[s].” (Dkt. 49, at 2–4). Yet as Hernandez points out, Merrill’s own

testimony puts the credibility of Clearwater’s legitimate reason for terminating Hernandez in

question, and factual disputes preclude a finding that Clearwater’s reason was not pretextual.



                                                   15
          Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 16 of 20



Indeed, Merrill testified that he picked Hernandez over Zuniga for the managerial position

Hernandez was promoted to in 2017. (Merrill Dep., Dkt. 48-3, at 12–13). In addition, Merrill

testified that Hernandez was the only manager who was terminated in 2017, and that despite the

availability of a counter sales position, Hernandez’s prior position, at the time Hernandez was

terminated, Clearwater refused to allow her to transfer to that position even when she requested

such a transfer instead of termination. (30(b)(6) Dep., Dkt. 48-2, at 4; Merrill Dep., Dkt. 48-3, at 11–

12, 17–18). Finally, while Clearwater’s eventual bankruptcy certainly supports its contention that its

decision to terminate Hernandez’s employment was “purely” financial, Hernandez’s allegations

regarding Clearwater’s treatment of her in contrast to that of other employees suffices to create a

factual dispute as to the “veracity of that reason,” and as such precludes summary judgment on her

pregnancy discrimination claims. See Heinsohn v. Carabin & Shaw, P.C., 832 F.3d 224, 237 (5th Cir.

2016) (“Once the employee demonstrates that she met her burden of producing or relying on

evidence that refutes or contests the employer’s evidence of a legitimate, nondiscriminatory reason,

there is often a genuine issue of material fact as to the veracity of that reason.”)

                   2. Pregnancy Discrimination Claim under the ADA and TCHRA

        To establish a prima facie case of discrimination based on disability, a plaintiff must show: “(1)

that [s]he has a disability; (2) that [s]he was qualified for the job; (3) that [s]he was subject to an

adverse employment decision on account of h[er] disability.” Equal Emp’t Opportunity Comm’n v. LHC

Group, Inc., 773 F.3d 688, 697 (5th Cir. 2014); see also 42 U.S.C. § 12112(a); TEX. LABOR CODE §

21.051.4 If the plaintiff makes that showing, a presumption of discrimination arises, and the

employer must articulate a legitimate nondiscriminatory reason for the adverse employment action.



4“Because TCHRA ‘parallels the language of the [ADA]’, Texas courts follow ADA law in evaluating
TCHRA discrimination claims. E.g., Pegram v. Honeywell, Inc., 361 F.3d 272, 285–87 (5th Cir. 2004). The
following ADA analysis therefore applies equally to the TCHRA.” Williams v. Tarrant Cnty. Coll. Dist., 717 F.
App’x 440, 444–45 (5th Cir. 2018).


                                                      16
         Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 17 of 20



Id. at 694. The burden then shifts to the plaintiff to produce evidence from which a jury could

conclude that the employer’s articulated reason is pretextual. See id.

        Clearwater first contends that Hernandez’s pregnancy “is not enough to establish that she

was physical[ly] impaired so as to constitute a disability,” and that her “related medical conditions”

do not constitute an “unusual circumstance” that would render her “disabled” under the ADA.

(Dkt. 42, at 15) (citing Tomiwa v. PharMEDium Servs., LLC, 2018 U.S. Dist. LEXIS 66772 at *13

(S.D. Tex. April 20, 2018)). Yet the Court has already found that Hernandez’s hyperemesis

gravidarum is a disability for the purposes of the ADA. See Section III(A)(1). Tomiwa does not

change this result because the plaintiff there claimed that her pregnancy itself constituted a disability

under the ADA whereas here it is Hernandez’s rare and severe pregnancy-related condition,

hyperemesis gravidarum, that qualifies as a disability. (Am. Compl., Dkt. 14, at 4; Dkt. 50, at 3)

(“Hyperemesis gravidarum, not [Hernandez]’s pregnancy, is the disability at issue”); Tomiwa, 2018

U.S. Dist. LEXIS 66772 at *3. As to the second factor of Hernandez’s prima facie case of

discrimination under the ADA, the parties do not dispute that she was qualified for her job.

        As to the third factor, factual disputes as to whether Hernandez was subject to an adverse

employment decision on account of her disability preclude summary judgment on this claim. As

explained above, factual disputes regarding the decision-maker’s awareness of Hernandez’s

pregnancy-related condition preclude the Court from determining the direct cause of Hernandez’s

termination. See Section III(B)(1). As such, the Court will also deny Clearwater’s motion for

summary judgment on Hernandez’s pregnancy discrimination claim under the ADA.

                          3. Retaliation Claim under the ADA and TCHRA

        To establish a prima facie case of retaliation under the ADA, a plaintiff must show that (1) she

participated in an activity protected under the statute; (2) her employer took an adverse employment

action against her; and (3) a causal connection exists between the protected activity and the adverse



                                                   17
            Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 18 of 20



action. Seaman v. CSPH, Inc., 179 F.3d 297, 301 (5th Cir. 1999).5 “If the employee establishes a

prima facie case, the burden shifts to the employer to state a legitimate, non-retaliatory reason for its

decision. After the employer states its reason, the burden shifts back to the employee to demonstrate

that the employer’s reason is actually a pretext for retaliation,” LeMaire v. Louisiana, 480 F.3d 383,

388–89 (5th Cir. 2007) (internal citation omitted), which the employee accomplishes by showing that

the adverse action would not have occurred “but for” the employer's retaliatory motive, Seaman, 179

F.3d at 301. In order to avoid summary judgment, the plaintiff must show “a conflict in substantial

evidence” on the question of whether the employer would not have taken the action “but for” the

protected activity. Long v. Eastfield Coll., 88 F.3d 300, 308 (5th Cir. 1996) (internal quotation marks

omitted).

        Clearwater first argues that Hernandez cannot meet the first prong of her case because “it is

unclear what activity she engaged in that is protected under the ADA.” (Dkt. 42, at 15). Hernandez

responds that she engaged in protected activity under the ADA by requesting accommodations from

Merrill, which is “undisputedly a protected activity under the ADA.” (Dkt. 48, at 19) (citing

Tabatchnik v. Cont’l Airlines, 262 Fed. Appx. 674, 676 (5th Cir. 2008)). While the Court agrees that it is

“undisputed that making a request for a reasonable accommodation under the ADA may constitute

engaging in a protected activity,” here a factual despite exists as to whether Hernandez made a

request for accommodations. Tabatchnik, 262 F. App’x at 676. While Hernandez claims she told

Merrill about her pregnancy and hyperemesis gravidarum and requested accommodations in that

phone call, Merrill disputes that the conversation occurred and contends that he did not even know

about Hernandez’s pregnancy at the time of her termination. (Compare Hernandez Dep. Excerpts,

Dkt. 48-1, at 6, 9, with Merrill Dep., Dkt. 43-3, at 6; 30(b)(6) Dep., Dkt. 43-2, at 16). Because a



5Nall v. BNSF Ry. Co., 917 F.3d 335, 348 (5th Cir. 2019) (conducting an analysis under ADA to evaluate the
plaintiff’s TCHRA and ADA retaliation claims).


                                                    18
          Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 19 of 20



factual dispute exists as to the first element of Plaintiff’s retaliation claim under the ADA, summary

judgment is not appropriate on this claim.

                    4. Failure to Accommodate Claim under the ADA and TCHRA

        Discrimination under the ADA includes a failure to make “reasonable accommodations to

the known physical or mental limitations of an otherwise qualified individual with a disability . . .

unless such covered entity can demonstrate that the accommodation would impose an undue

hardship.” Feist v. La. Dep’t of Justice, Office of the Att’y Gen., 730 F.3d 450, 452 (5th Cir. 2013) (quoting

§ 12112(b)(5)(A)); see also TEX. LABOR CODE § 21.128(a) (making it unlawful for an employer to fail

to make a reasonable workplace accommodation for a qualified individual with a disability).6 A

plaintiff must prove the following elements for a failure-to-accommodate claim: “(1) the plaintiff is a

qualified individual with a disability; (2) the disability and its consequential limitations were known

by the covered employer; and (3) the employer failed to make reasonable accommodations for such

known limitations.” Feist, 730 F.3d 450, 452 (5th Cir. 2013) (cleaned up).

        In its motion for summary judgment on this claim, Clearwater again argues that Hernandez

“is unable to demonstrate that she sought an accommodation.” (Dkt. 42). Hernandez responds that

even Clearwater’s own motion acknowledges that “a factual dispute exists as to whether Plaintiff

requested reasonable accommodations from Merrill prior to him terminating her employment.”

(Dkt. 48, at 18). Although Hernandez invites the Court to disregard Merrill’s testimony denying that

she requested an accommodation as “not credible,” the Court may not weigh evidence at the

summary judgment stage. See Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395,

398–99 (5th Cir. 2008) (“When assessing whether a dispute to any material fact exists, we consider

all of the evidence in the record but refrain from making credibility determinations or weighing the


6Talk v. Delta Airlines, Inc., 165 F.3d 1021, 1024 (5th Cir. 1999) (conducting a single analysis under the ADA
to evaluate the plaintiff’s ADA and TCHRA failure to accommodate claims).



                                                      19
         Case 1:18-cv-00319-RP Document 53 Filed 07/20/21 Page 20 of 20



evidence.”). As such, as with Hernandez’s retaliation claim brought under the ADA, a factual

dispute as to whether Hernandez in fact requested an accommodation precludes summary judgment

on this claim.

                                        IV. CONCLUSION

        For these reasons, IT IS ORDERED that Clearwater’s Motion for Summary Judgment, (Dkt.

42), is DENIED. IT IS FURTHER ORDERED that Hernandez’s partial motion for summary

judgment, (Dkt. 44), is GRANTED IN PART and DENIED IN PART. Specifically, Hernandez’s

motion is granted with regard to her status as a qualified individual with a disability under the ADA,

and with regard to affirmative defenses nos. 2, 3, 8, 9, 13, and 17. Hernandez’s motion is denied in all

other respects.

        SIGNED on July 20, 2021.




                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE




                                                  20
